Citation Nr: 1230368	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  11-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2010 VA primary care note, the nurse practitioner noted the Veteran reported receiving medical care during the past year by Dr. N. B. at the Elk River Clinic.  Furthermore, during the May 2010 VA skin examination, the examiner noted the Veteran reported skin disease treatment in the past year.  There is no indication in the claims file the RO previously attempted to obtain these records.  The record also contains VA treatment records dated from December 1974 to January 1975 and VA medical notes to establish primary medical care for the Veteran dated in March 2010.  However, there are no VA treatment records from January 1975 to March 2010 nor are there VA treatment records dated since March 2010.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents reasonably expected to be part of the record, and such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  

Therefore, after obtaining adequate authorization, attempts must be made to obtain all records regarding the Veteran's treatment from Dr. N. B. at the Elk River Clinic, in Elk River, Minnesota.  Attempts must also be made to obtain all VA clinical or treatment records pertaining to the Veteran's skin condition, to include dermatitis, dated since the Veteran's separation from service, including any such records dated since March 2010.  

The Board acknowledges the Veteran was afforded a skin examination in May 2010.  However, since new records are likely to be associated with the claims file over the course of this remand, the Veteran should be afforded another VA skin examination, to include a review of the complete claims file.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination, which is accurate and fully descriptive).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical records pertaining to the Veteran's skin condition dated since his separation from service, to include treatment records since March 2010.   

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from Dr. N. B. at the Elk River Clinic, in Elk River, Minnesota.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, onset, and etiology of any skin condition found to be present, to include dermatitis.  The claims file should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims file and the remand have been reviewed.  All tests and studies deemed necessary by the examiner should be performed.  Based on the examination and a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any skin condition found to be present, to include dermatitis, is etiologically related to any incident of the Veteran's active service, to include any exposure to a herbicide agent or red ant bites.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in a legible report.

4.  Thereafter, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative, if any, a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


